United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2336
                                    ___________

Nakia Davis,                             *
                                         *
                   Appellant,            *
                                         *
      v.                                 *
                                         *
Bradberry, Assistant Warden; M. D.       * Appeal from the United States
Reed, Warden, Arkansas Department of * District Court for the Eastern
Correction; David Guntharp, Assistant * District of Arkansas.
Director, Arkansas Department of         *
Correction; Larry Norris, Director,      *      [UNPUBLISHED]
Arkansas Department of Correction;       *
Turks, CO-I, Cummins Unit, Arkansas *
Department of Correction,                *
                                         *
                   Appellees.            *
                                    ___________

                              Submitted: April 7, 2000

                                   Filed: April 21, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Nakia Davis, an Arkansas inmate, appeals the district court's dismissal of Davis's
42 U.S.C. § 1983 action following an evidentiary hearing before a magistrate judge.
Having carefully reviewed the record and the briefs, we conclude the district court
correctly dismissed Davis's complaint. We thus affirm for the reasons stated by the
district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-